--------------------------------------------------------------------------------

OPTION AGREEMENT

THIS AGREEMENT made as of the 14th day of July, 2009 (the “Effective Date”).

BETWEEN:

GEOFFREY GOODALL an individual, having an address at Unit 154, 101 – 1001 West
Broadway Street, Vancouver, BC V6H 4E4

(the "Optionor")

OF THE FIRST PART

AND:

YATERRA VENTURES CORP. a Nevada corporation, having an address at 1200 Dupont
Street, Suite 2J, Bellingham, WA 98225

(the "Optionee")

OF THE SECOND PART

WHEREAS:

A. The Optionor is the beneficial owner of a mineral claim referred to as the
“Frances Property” located in the Vancouver Mining District of British Columbia,
Canada.

B. The Optionor has agreed to grant an exclusive option to the Optionee to
acquire an interest in and to the mineral claim on the terms and subject to the
conditions of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of Ten
Dollars ($10.00) now paid by the Optionee to the Optionor (the receipt of which
is hereby acknowledged), the parties agree as follows:

1. DEFINITIONS

1.1 For the purposes of this Agreement the following words and phrases shall
have the following meanings, namely:

  (a)

"Exploration and Development" means any and all activities comprising or
undertaken in connection with the exploration and development of the Property,
the construction of a mine and mining facilities on or in proximity to the
Property and placing the Property into commercial production;

          (b)

"Exploration Expenditures” means all reasonable and necessary monies expended on
or in connection with Exploration and Development as determined in accordance
with generally accepted accounting principles including, without limiting the
generality of the foregoing:

          (i)

the cost of entering upon, surveying, prospecting and drilling on the Property;

          (ii)

the cost of any geophysical, geochemical and geological reports or surveys
relating to the Property;


--------------------------------------------------------------------------------

- 2 -

  (iii)

all filing and other fees and charges necessary or advisable to keep the
Property in good standing with any regulatory authorities having jurisdiction;

        (iv)

all rentals, royalties, taxes (exclusive of all income taxes and mining taxes
based on income and which are or may be assessed against any of the parties
hereto) and any assessments whatsoever, whether the same constitute charges on
the Property or arise as a result of the operation thereon;

        (v)

the cost, including rent and finance charges, of all buildings, machinery,
tools, appliances and equipment and related capital items that may be erected,
installed and used from time to time in connection with Exploration and
Development;

        (vi)

the cost of construction and maintenance of camps required for Exploration and
Development;

        (vii)

the cost of transporting persons, supplies, machinery and equipment in
connection with Exploration and Development;

        (viii)

all wages and salaries of persons engaged in Exploration and Development and any
assessments or levies made under the authority of any regulatory body having
jurisdiction with respect to such persons or supplying food, lodging and other
reasonable needs for such persons;

        (ix)

all costs of consulting and other engineering services including report
preparation;

        (x)

the cost of compliance with all statutes, orders and regulations respecting
environmental reclamation, restoration and other like work required as a result
of conducting Exploration and Development; and

        (xi)

all costs of searching for, digging, working, sampling, transporting, mining and
procuring diamonds, other minerals, ores, and metals from and out of the
Property;


  (c)

“Mineral Claim” means the mineral claim described in Schedule A to this
Agreement, including: (i) any replacement or successor claims; and (ii) all
mining leases and other mining interests derived from any such claims;

        (d)

"Option" means the option to acquire a 60% undivided interest in and to the
Property as provided in this Agreement;

        (e)

"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

        (f)

"Property" means the Mineral Claim and the Property Rights; and

        (g)

"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement in connection with the Mineral Claim and
necessary for the exploration of the Mineral Claim.

1.2 Unless otherwise noted, all currency references contained in this Agreement
shall be deemed to be references to Canadian funds.

--------------------------------------------------------------------------------

- 3 -

2. GRANT AND EXERCISE OF OPTION

2.1 The Optionor hereby grants to the Optionee the sole and exclusive right and
option to acquire a 60% undivided interest in and to the Property free and clear
of all charges, encumbrances and claims on the following terms and subject to
the following conditions:

  (a)

The Option shall be exercised by the Optionee:

            (i)

paying the Optionor $500 CDN on the execution of this Agreement, the receipt of
which is hereby acknowledged by the Optionor;

            (ii)

paying the Optionor $15,000 CDN as follows:

            (A)

$2,000 CDN on or before the date that is three months after the Effective Date;

            (B)

an additional $3,000 CDN on or before the date that is six months after the
Effective Date; and

            (C)

an additional $10,000 CDN on or before the first anniversary of the Effective
Date.

            (iii)

incurring Exploration Expenditures of $160,000 CDN on the Property as follows;

            (A)

$10,000 CDN on or before the date that is six months after the Effective Date;
and

            (B)

a further $150,000 CDN on or before the second anniversary of the Effective
Date.

            (iv)

Issuing shares of the Optionee’s common stock (the “Shares”) to the Optionor as
follows:

            (A)

2,000 Shares on or before the date that is three months after the Effective
Date;

            (B)

an additional 3,000 Shares on or before the date that is six months after the
Effective Date; and

            (C)

an additional 10,000 Shares on or before the first anniversary of the Effective
Date.

           

(collectively referred to as the “Option Shares”)

            (b)

In the event that the Optionee spends, in any of the above periods, less than
the specified sum, it may pay to the Optionor the difference between the amount
it actually spent and the specified sum before the expiry of that period in full
satisfaction of the Exploration Expenditures to be incurred. In the event that
the Optionee spends, in any period, more than the specified sum, the excess
shall be carried forward and applied to the Exploration Expenditures to be
incurred in succeeding periods.

            (c)

Upon exercise of the Option, a 60% undivided right, title and interest in and to
the Property shall vest in the Optionee free and clear of all charges,
encumbrances and claims.


--------------------------------------------------------------------------------

- 4 -

3. TRANSFER OF TITLE

3.1 Upon execution of this Agreement, the Optionee shall be entitled to record
this Agreement against title to the Property.

3.2 Upon exercise of the Option in accordance with Section 2.1, the Optionor
shall deliver to the Optionee a duly executed bill of sale or quit claim deed
and such other executed documents of transfer as required, in the opinion of the
Optionee's lawyers, for the transfer of an undivided 60% interest in the
Property to the Optionee.

4. RIGHT OF ENTRY

4.1 During the Option Period, the Optionee, its servants, agents and workmen and
any persons duly authorised by the Optionee, shall have the right of access to
and from and to enter upon and take possession of and prospect, explore and
develop the Property in such manner as the Optionee in its sole discretion may
deem advisable for the purpose of incurring Exploration Expenditures as
contemplated by Section 2, and shall have the right to remove and ship therefrom
ores, minerals, metals, or other products recovered in any manner therefrom.

5. COVENANTS OF THE OPTIONEE

5.1 The Optionee covenants and agrees that during the term of this Agreement:

  (a)

the Optionee shall keep the Property clear of all liens, encumbrances and other
charges;

        (b)

the Optionee shall carry on all operations on the Property in a good and
workmanlike manner and in compliance with all applicable governmental
regulations and restrictions including but not limited to the posting of any
reclamation bonds as may be required by any governmental regulations or
regulatory authorities;

        (c)

the Optionee shall pay or cause to be paid any rates, taxes, duties, royalties,
workers’ compensation or other assessments or fees levied with respect to its
operations thereon;

        (d)

the Optionee shall pay the yearly claim maintenance payments necessary to
maintain the claims in good standing;

        (e)

the Optionee shall maintain books of account in respect of its expenditures and
operations on the Property and, upon reasonable notice, shall make such books
available for inspection by representatives of the Optionor;

        (f)

the Optionee shall allow any duly authorised agent or representative of the
Optionor to inspect the Property at reasonable times and intervals and upon
reasonable notice given to the Optionee;

        (g)

the Optionee shall allow the Optionor access at reasonable times to all maps,
reports, sample results and other technical data prepared or obtained by the
Optionee in connection with its operations on the Property; and

        (h)

the Optionee shall indemnify and save the Optionor harmless of and from any and
all costs, claims, loss and damages whatsoever incidental to or arising out of
any work or operations carried out by or on behalf of the Optionee on the
Property, including any liability of an environmental nature.


--------------------------------------------------------------------------------

- 5 -

6. REPRESENTATIONS AND WARRANTIES

6.1 The Optionor hereby represents and warrants to the Optionee and covenants
with the Optionee that:

  (a)

the Property is in good standing with all regulatory authorities having
jurisdictions and all required claim maintenance payments have been made;

        (b)

the Optionor is, and at all times during the term of this Agreement will be, the
recorded holder and beneficial owner of all of the Property free and clear of
all liens, charges and claims of others and no taxes or rentals are or will be
due in respect of any of the mineral claims;

        (c)

the Mineral Claim has been duly and validly located and recorded pursuant to the
laws of the jurisdiction in which the Property is situate;

        (d)

the Property is free and clear of any encumbrances, liens or charges and neither
the Optionor nor, to the best of the Optionor’s knowledge, any of his
predecessors in interest or title, have done anything whereby the Property may
be encumbered;

        (e)

the Optionor has the right to enter into this Agreement and to deal with the
Property in accordance with the terms of this Agreement, there are no disputes
over the title to the Property, and no other party has any interest in the
Property or the production therefrom or any right to acquire any such interest;

        (f)

there is no litigation, proceeding or investigation pending or threatened
against the Assignor or, to the best of the knowledge of the Assignor after due
inquiry, the Vendors, the Option Agreement or the Property, nor does the
Assignor know, or have any grounds to know after due inquiry, of any basis for
any litigation, proceeding or investigation which would affect the Option
Agreement or the Property;

        (g)

the Option Shares will be “restricted securities” within the meaning of the
Securities Act of 1933 (the “Securities Act”) and will be issued to the Optionor
in accordance with Regulation S of the Securities Act. Any certificates
representing the Option Shares will be endorsed with the following legend in
accordance with Regulation S of the Securities Act:

       

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT PROVIDED BY REGULATION S
PROMULGATED UNDER THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR
SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S, PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE SECURITIES ACT.”

        (h)

the Optionor is not a “U.S. Person” as defined by Regulation S of the Securities
Act and is not acquiring the Option Shares for the account or benefit of a U.S.
Person;

        (i)

the Optionor is acquiring the Option Shares for investment purposes, only, with
no present intention of dividing its interest with others or reselling or
otherwise disposing of any or all of the Option Shares; and


--------------------------------------------------------------------------------

- 6 -

  (j)

the Optionor was not in the United States at the time the offer to acquire the
Option Shares was received.

6.2 The Optionee hereby represents and warrants that:

  (a)

it has full corporate power and authority to enter into this Agreement and the
entering into of this Agreement does not conflict with any applicable laws or
with its charter documents or any contract or other commitment to which it is
party; and

        (b)

the execution of this Agreement and the performance of its terms have been duly
authorised by all necessary corporate actions including the resolution of its
board of directors.

7. ASSIGNMENT

7.1 The Optionee may at any time either during the Option Period or thereafter,
sell, transfer or otherwise dispose of all or any portion of its interest in and
to the Property and this Agreement provided that any purchaser, grantee or
transferee of any such interest shall have first delivered to the Optionor its
agreement relating to this Agreement and to the Property, containing:

  (a)

a covenant to perform all the obligations of the Optionee to be performed under
this Agreement in respect of the interest to be acquired by it from the Optionee
to the same extent as if this Agreement had been originally executed by such
purchaser, grantee or transferee; and

        (b)

a provision subjecting any further sale, transfer or other disposition of such
interest in the Property and this Agreement or any portion thereof to the
restrictions contained in this paragraph (a).

No assignment by the Optionee of any interest less than its entire interest in
this Agreement and in the Property shall, as between the Optionee and the
Optionor, discharge it from any of its obligations hereunder, but upon the
transfer by the Optionee of the entire interest at the time held by it in this
Agreement, whether to one or more transferees and whether in one or in a number
of successive transfers, the Optionee shall be deemed to be discharged from all
obligations hereunder save and except for the fulfilment of contractual
commitments accrued due prior to the date on which the Optionee shall have no
further interest in this Agreement.

7.2 If the Optionor should receive a bona fide offer from an independent third
party (the "Proposed Purchaser") dealing at arm's length with the Optionor to
purchase all or a part of its interest in the Property, which offer the Optionor
desires to accept, or if the Optionor intends to sell all or a part of its
interest in the Property:

  (a)

The Optionor shall first offer (the "Offer") such interest in writing to the
Optionee upon terms no less favourable than those offered by the Proposed
Purchaser or intended to be offered by the Optionor, as the case may be.

        (b)

The Offer shall specify the price, terms and conditions of such sale, the name
of the Proposed Purchaser and shall, in the case of an intended offer by the
Optionor, disclose the person or persons to whom the Optionor intends to offer
its interest and, if the offer received by the Optionor from the Proposed
Purchaser provides for any consideration payable to the Optionor otherwise than
in cash, the Offer shall include the Optionor's good faith estimate of the cash
equivalent of the non-cash consideration.

        (c)

If within a period of 60 days of the receipt of the Offer the Optionee notifies
the Optionor in writing that it will accept the Offer, the Optionor shall be
bound to sell such interest to


--------------------------------------------------------------------------------

- 7 -

 

the Optionee on the terms and conditions of the Offer. If the Offer so accepted
by the Optionee contains the Optionor's good faith estimate of the cash
equivalent of the non cash consideration as aforesaid, and if the Optionee
disagrees with the Optionor's best estimate, the Optionee shall so notify the
Optionor at the time of acceptance and the Optionee shall, in such notice,
specify what it considers, in good faith, the fair cash equivalent to be and the
resulting total purchase price. If the Optionee so notifies the Optionor, the
acceptance by the Optionee shall be effective and binding upon the Optionor and
the Optionee, and the cash equivalent of any such non-cash consideration shall
be determined by binding arbitration and shall be payable by the Optionee,
subject to prepayment as hereinafter provided, within 60 days following its
determination by arbitration. The Optionee shall in such case pay to the
Optionor, against receipt of an absolute transfer of clear and unencumbered
title to the interest of the Optionor being sold, the total purchase price which
is specified in its notice to the Optionor and such amount shall be credited to
the amount determined following arbitration of the cash equivalent of any
non-cash consideration.

        (d)

If the Optionee fails to notify the Optionor before the expiration of the time
limited therefor that it will purchase the interest offered, the Optionor may
sell and transfer such interest to the Proposed Purchaser at the price and on
the terms and conditions specified in the Offer for a period of 60 days, but the
terms of this paragraph shall again apply to such interest if the sale to the
Proposed Purchaser is not completed within such 60 days.

        (e)

Any sale hereunder shall be conditional upon the Proposed Purchaser delivering a
written undertaking to the Optionee, in form and substance satisfactory to its
counsel, to be bound by the terms and conditions of this Agreement.

8. CONFIDENTIALITY OF INFORMATION

8.1 Each of the Optionee and the Optionor shall treat all data, reports, records
and other information of any nature whatsoever relating to this Agreement and
the Property as confidential, except where such information must be disclosed
for public disclosure requirements of a public company.

9. TERMINATION

9.1 Until such time as the Option is exercised pursuant to Section 2.1, this
Agreement shall terminate upon any of the following events:

  (a)

upon the failure of the Optionee to make a payment, incur Exploration
Expenditures or issue the Option Shares required by and within the time limits
prescribed by Section 2.1;

          (b)

in the event that the Optionee, not being at the time in default under any
provision of this Agreement, gives 30 day’s written notice to the Optionor of
the termination of this Agreement;

          (c)

in the event that the Optionee shall fail to comply with any of its obligations
hereunder, other than the obligations contained in Section 2.1, and within 30
days of receipt by the Optionee of written notice from the Optionor of such
default, the Optionee has not:

          (i)

cured such default, or commenced proceedings to cure such default and prosecuted
same to completion without undue delay; or

          (ii)

given the Optionor notice that it denies that such default has occurred.

         

In the event that the Optionee gives notice that it denies that a default has
occurred, the Optionee shall not be deemed in default until the matter shall
have been determined finally through such means of dispute resolution as such
matter has been subjected to by


--------------------------------------------------------------------------------

- 8 -

either party.

9.2 Upon termination of this Agreement under Section 9.1, the Optionee shall:

  (a)

transfer any interest in title to the Property, if any, in good standing to the
Optionor free and clear of all liens, charges, and encumbrances;

        (b)

turn over to the Optionor copies of all maps, reports, sample results, contracts
and other data and documentation in the possession of the Optionee or, to the
extent within the Optionee’s control, in the possession of its agents, employees
or independent contractors, in connection with its operations on the Property;
and

        (c)

ensure that the Property is in a safe condition and complies with all
environmental and safety standards imposed by any duly authorised regulatory
authority.

9.3 Upon the termination of this Agreement under Paragraph 9.1, the Optionee
shall cease to be liable to the Optionor in debt, damages or otherwise save for
the performance of those of its obligations which theretofore should have been
performed, including those obligations in Section 9.2.

9.4 Upon termination of this Agreement, the Optionee shall vacate the Property
within a reasonable time after such termination, but shall have the right of
access to the Property for a period of six months thereafter for the purpose of
removing its chattels, machinery, equipment and fixtures.

10. FORCE MAJEURE

10.1 The time for performance of any act or making any payment or any
expenditure required under this Agreement shall be extended by the period of any
delay or inability to perform due to fire, strikes, labour disturbances, riots,
civil commotion, wars, acts of God, any present or future law or governmental
regulation, any shortages of labour, equipment or materials, or any other cause
not reasonably within the control of the party in default, other than lack of
finances.

11. NOTICES

11.1 Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered,
telegraphed or telecopied to such party at the address for such party specified
above. The date of receipt of such notice, demand or other communication shall
be the date of delivery thereof if delivered or telegraphed or, if given by
telecopier, shall be deemed conclusively to be the next business day. Either
party may at any time and from time to time notify the other party in writing of
a change of address and the new address to which notice shall be given to it
thereafter until further change.

12. GENERAL TERMS AND CONDITIONS

12.1 The parties hereto hereby covenant and agree that they will execute such
further agreements, conveyances and assurances as may be requisite, or which
counsel for the parties may deem necessary to effectually carry out the intent
of this Agreement.

12.2 This Agreement shall constitute the entire agreement between the parties
with respect to the Property. No representations or inducements have been made
save as herein set forth. No changes, alterations or modifications of this
Agreement shall be binding upon either party until and unless a memorandum in
writing to such effect shall have been signed by all parties hereto. This
Agreement shall supersede all previous written, oral or implied understandings
between the parties with respect to the matters covered hereby.

12.3 Time shall be of the essence of this Agreement.

--------------------------------------------------------------------------------

- 9 -

12.4 The titles to the sections in this Agreement shall not be deemed to form
part of this Agreement but shall be regarded as having been used for convenience
of reference only.

12.5 Wherever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision shall be prohibited by or be invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

12.6 The Schedules to this Agreement shall be construed with and as an integral
part of this Agreement to the same extent as if they were set forth verbatim
herein.

12.7 Defined terms contained in this Agreement shall have the same meanings
where used in the Schedules.

12.8 This Agreement shall be governed by and interpreted in accordance with the
laws of Nevada.

12.9 This Agreement shall be governed by and interpreted in accordance with the
laws of Nevada.

12.10 This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

WITNESS WHEREOF this Agreement has been executed by the parties hereto as of the
day and year first above written.

/s/ Geoffrey Goodall
______________________________
GEOFFREY GOODALL

YATERRA VENTURES CORP.
by its authorised signatory:

/s/ Jarrett Bousquet
______________________________
Signature of Authorised Signatory

JARRETT BOUSQUET
______________________________
Name of Authorised Signatory

President
______________________________
Position of Authorised Signatory

--------------------------------------------------------------------------------

- 10 -

SCHEDULE A

MINERAL CLAIM DESCRIPTION

FRANCES PROPERTY

VANCOUVER MINING DISTRICT
BRITISH COLUMBIA
CANADA

Description of Claim

Claim Name Area (Ha) Claim Number Frances 206.17 607425


--------------------------------------------------------------------------------